Citation Nr: 9914864	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  95 - 04 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
as residual to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971, including a tour of duty in the Republic of Vietnam.  

On May 8, 1997, the Board of Veterans' Appeals (Board) 
issued a decision denying the veteran's claim for service 
connection for peripheral neuropathy as residual to Agent 
Orange (AO) exposure, and the veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court), (known as the United States Court of 
Veterans Appeals prior to March 1, 1999).  On October 19, 
1998, the Court vacated and remanded the case to the Board 
for another decision taking into consideration matters 
raised in its order.

The Court's order called attention to a report of VA 
medical examination, conducted in August 1992, which 
referred to a neurological disorder which "has become 
progressive beginning about 17 years ago".  It was found 
that the record includes some private medical records 
received by the VA Regional Office (RO) prior to August 
1992, as well as many private medical records that are 
dated subsequent to the VA examination and that discuss the 
veteran's neuropathy.  The Court noted that some of those 
records were incomplete, or referred to clinical findings 
or laboratory studies which were not included in those 
records, and that the testimony at the veteran's personal 
hearing referred to employer records which were not 
included in the record, or cited reports of other examiners 
and physicians which were not of record.  

The missing records include medical records, laboratory 
data and conclusions in support of an April 1992 opinion 
from a private neurologist, Dr. Zaheer Hasan; 
a June 1992 letter and report of a June 1992 examination of 
the veteran conducted by Dr. Robert Shields, a private 
neurologist, and Dr. Glen Marino, a "neuromuscular 
fellow", and cited in a July 1992 letter from Dr. Shields; 
and reports of electromyographic and electrical impulse 
testing of the veteran performed by a Dr. Finkel, as 
referenced in the veteran's February 1997 personal hearing; 
and medical records of examinations of the veteran made 
between 1971 and 1980 at the direction of General Motors, 
former employer of the veteran, which reportedly provided a 
basis for the veteran's termination because of "physical 
problems".  

The Court further noted that the veteran had offered 
testimony to the effect that he had exhibited symptoms of 
neuropathy during service; that those symptoms were noticed 
by his service comrades, who made fun of the veteran; that 
the veteran and his spouse had offered testimony to the 
effect that the veteran had exhibited balance impairment, 
including stumbling and falling, and an inability to grasp 
objects immediately after discharge in 1971, and describing 
other family members who had noticed such symptomatology; 
that the veteran had asserted in various statements that 
his wife had suffered a miscarriage, while all his children 
had suffered birth defects and his son died at age 18; and 
that "some of the doctors had suggested a possible link" 
between those events and the veteran's AO exposure.  The 
Court noted that VA had failed to inform the veteran that 
absent medical records, statements from former service 
comrades attesting to his inservice symptoms of lack of 
balance or dizziness, statements from members of his family 
or others who had witnessed such symptomatology during or 
following service, or statements from physicians who had 
linked any birth defects or deaths of the veteran's 
children to inservice herbicide exposure, could be of 
assistance to him in establishing service connection. 

Pursuant to  38 U.S.C.A. § 5107(a) (West 1998) and  
38 C.F.R. § 3.179 (1998), VA must assist the veteran is 
developing the facts pertinent to his claim.  VA must 
further attempt to obtain complete information, including 
the results of private medical examinations reported to VA 
by the veteran.  See Littke v. Derwinski,  1 Vet. App. 90, 
92 (1990).  The duty to assist further requires a thorough 
and contemporaneous medical examination where a well-
grounded claim has been submitted.  See Obert v. Brown, 5 
Vet. App. 30, 33 (1998).  In addition, the Board must 
include in its decision a written statement of its reasons 
and bases for its findings and conclusions on all material 
issues of law and of fact presented in the record.  See  
38 U.S.C.A. § 7104(d)(1) (West 1998).  

The Court further found that the Board had relied 
substantially on a July 1993 report of the National Academy 
of Sciences (NAS) entitled "Veterans and Agent Orange 
Health Effects of Herbicides Used in Vietnam", without 
providing the veteran a copy of that document or notice of 
the reliance proposed to be placed upon it, in violation of 
the Court's decision in  Thurber v. Brown, 5 Vet. App. 119, 
126 (1993).  The Court found that the Board improperly 
relied upon the NAS study to rebut the opinion of Dr. 
Chaudry, the veteran's private physician, that there was a 
direct nexus between the veteran's current peripheral 
neuropathy and his exposure to AO.  The Court stated that 
the Board could not rely on a 1994 decision of the 
Secretary not to establish a presumption of service 
connection for a particular disease, based on a July 1993 
NAS report reviewing scientific studies then extant, 
without an adequate statement of reasons and bases as to 
the extent to which the state of scientific knowledge in 
1993 is representative of current knowledge regarding the 
effects of AO exposure.  See  38 U.S.C.A. § 7104(d)(1).  

In addition, the Court cited the Board's statement that a 
presumption of service connection based upon exposure to 
herbicides used in the Republic of Vietnam during the 
Vietnam era is not appropriate for any condition for which 
the Secretary has not determined that a presumption of VA 
had determined that a presumption of service connection is 
warranted, citing 59 Fed. Reg. 341 (1994).  The Court 
directed the Board to explain how this reliance and 
reasoning would be consistent with the regulatory 
requirement that each veteran be allowed to show direct 
service connection and that presumptions are to be applied 
in favor of the veteran, not to foreclose direct proof of 
service connection.  See  38 C.F.R. § 3.303(d);  Combee v. 
Brown,  34 F.3d 1039, 1043-44 (Fed. Cir. 1994);  Cosman v. 
Principi,  3 Vet. App. 503, 505 (1992).  

The Court further ordered that, on Remand, VA must obtain 
all private medical records and other evidence referred to 
in the record, as well as any evidence which might show 
inservice symptomatology or postservice continuity of 
symptomatology of the veteran's claimed disability.  VA was 
further directed to inform the veteran that the missing 
records could support his claim, pursuant to the Court's 
decision in  Robinette v. Brown,  8 Vet. App. 69, 73 
(1995).  It was further ordered that, after VA had obtained 
all of the referenced but absent medical records and other 
evidence, another VA neurological examination should be 
conducted by an examiner who had reviewed the entire body 
of medical evidence and opinion, including other, non-
medical evidence pertaining to the veteran's claim.  The 
Court required that the Board issue a new decision 
discussing the continuity of symptomatology analysis set 
forth in  Savage v. Gober,  10 Vet. App. 488, 495-97(1997).

In a recent decision, the Court held that a remand by the 
Court or the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  The Court further held that a remand by 
the Court or the Board imposes upon the Secretary of 
Veterans' Affairs a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as [] 
"the head of the Department."  38 U.S.C.A. § 303 (West 
1991).  Further, the Court stated that where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  Stegall v. West,  
No. 97-78 (U.S. Vet. App. June 26, 1998)

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  Accordingly, the RO 
must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by 
this Board.  All cases returned to the Board which do not 
comply with the instructions of the Board remand will be 
returned to the RO for further appropriate action as 
directed.  

Based upon the foregoing, the Case is Remanded to the RO 
for the following actions

1.  The RO should determine whether it 
currently has the full names and exact 
mailing addresses for the following 
physicians: Dr. Zaheer Hasan; Dr. 
Robert Shields, Dr. Glen Marino, and a 
Dr. Finkel, a physician named in the 
veteran's testimony at his February 
1997 personal hearing.  If not, the RO 
should ask the veteran to provide the 
full names and exact mailing addresses 
for those physicians for whom such 
information is not of record.  
Thereafter, with any necessary 
authorization from the veteran, the RO 
should send a written request to each 
of the named physicians asking that 
they provide copies of the complete 
clinical records of the veteran in 
their possession, including all 
clinical or laboratory studies, 
consultations, or reports, including 
referral or other letters from other 
physicians pertaining to the veteran.  
In addition, Dr. Hasan should 
specifically be asked to provide all 
laboratory data and conclusions 
supporting opinions stated in his April 
1992 letter.  Dr. Shields should be 
specifically asked to provide a copy of 
the June 1992 letter and the report of 
a June 1992 examination of the veteran 
conducted by him and by Dr. Glen 
Marino, a "neuromuscular fellow", and 
cited in a July 1992 letter from Dr. 
Shields.  Dr. Finkel should be 
specifically asked to provide copies of 
all reports of electromyographic and 
electrical impulse testing of the 
veteran performed, as well as any other 
medical records, letters or opinions 
pertaining to the veteran, as 
referenced in the veteran's February 
1997 personal hearing.  The veteran 
should be informed by the RO that the 
requested information could be of 
assistance to him in establishing 
service connection.

2.  The RO should ask the veteran to 
provide the full names and exact 
mailing addresses for all physicians 
who performed examinations of the 
veteran at the direction of General 
Motors, his former employer, between 
1971 and 1980, and to provide the exact 
mane and mailing address of any General 
Motors facility which may have 
possession of those reports or records 
of examination.  The veteran should be 
informed by the RO that the requested 
information could be of assistance to 
him in establishing service connection.  

3.  The RO should further ask the 
veteran to provide the full names and 
exact mailing addresses for all private 
and VA health care providers from whom 
he has received treatment for any 
neurological disability since service 
separation.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent records identified by the 
veteran that have not been previously 
secured.  The veteran should be 
informed by the RO that the requested 
information could be of assistance to 
him in establishing service connection.  

4.  The RO should advise the veteran 
that the submission of statements from 
former service comrades attesting to 
his inservice symptoms of lack of 
balance or dizziness, statements from 
members of his family or others who had 
witnessed such symptomatology during or 
following service, or statements from 
physicians who had linked or related 
any birth defects of the veteran's 
children or the death of the veteran's 
son to inservice herbicide exposure, 
could be of assistance to him in 
establishing service connection.  

5.  After the RO has exhausted all 
potential sources of medical evidence 
identified by the veteran, and after 
all medical evidence obtained has been 
associated with the claims folder, 
another VA neurological examination of 
the veteran by a panel of two board 
certified VA neurologists should be 
scheduled in order to determine the 
current nature, extent, etiology, and 
correct diagnosis of any neurological 
disability found present.  The claims 
folder and a complete copy of this 
Remand order must be made available to 
the examining physicians prior to their 
examinations and they must each review 
the documented clinical history of any 
neurological disability found present, 
as well as all private or VA medical 
evidence contained in the claims folder 
prior to their examinations.  If the 
veteran's claims folder is not 
available, the examinations must be 
postponed until such time as the 
required preexamination review has been 
accomplished.  All necessary and 
appropriate diagnostic tests and 
procedures should be conducted, 
including any indicated laboratory 
studies or electrodiagnostic studies, 
and the findings reported in complete 
detail. 

In addition, the examining neurologists 
should each be asked to express an 
opinion as to whether any etiological 
relationship exists between any 
neurological symptoms demonstrated and 
diagnosed during active service and any 
current neurological symptomatology 
found present.  Further, the examining 
neurologists should each be asked to 
state an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that any neurological 
disability found present was caused or 
worsened by the veteran's exposure to 
Agent Orange herbicide during his 
Vietnam service.  The examining 
neurologists should be informed that 
failure to comply with the exact 
requirements of this remand order, or 
to provide the specific opinions 
requested, will result in another 
Remand for further examinations and 
additional medical opinions.  

6.  Following completion of the 
foregoing, the RO must review the 
claims folder and ensure that all of 
the requested development actions have 
been conducted and completed in full.  
If any development is incomplete, 
including if the requested reports of 
examination do not affirmatively 
reflect that the examiners reviewed the 
veteran's claims folder, or if such 
reports do not include all indicated 
studies, test reports, and complete 
copies of all special studies or 
opinions requested, appropriate 
corrective action should be implemented 
prior to returning the case to the 
Board.  Return of this case to the 
Board without full compliance with the 
requirements of this Remand will result 
in another remand and additional delay.  

7.  The RO should then readjudicate the 
issue of entitlement to service 
connection for peripheral neuropathy as 
residual to Agent Orange exposure, in 
light of the additional evidence 
obtained.

If the benefit currently sought on appeal is not granted to 
the appellant's satisfaction, the RO should issue a 
Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this claim.  

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999).  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1998).


